USCA11 Case: 20-13321   Date Filed: 09/07/2021   Page: 1 of 12



                                                    [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-13321
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:16-cr-60139-BB-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                versus

CARLTON STYLES,

                                                        Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                          (September 7, 2021)

Before JILL PRYOR, NEWSOM and ANDERSON, Circuit Judges.

PER CURIAM:
         USCA11 Case: 20-13321        Date Filed: 09/07/2021   Page: 2 of 12



      Carlton Styles appeals his sentence of 151 months’ imprisonment, arguing

that the sentence is procedurally and substantively unreasonable. After careful

review, we affirm.

                                          I.

      Styles pled guilty to one count of Hobbs Act robbery. Based on several

prior convictions and his instant conviction, the district court originally sentenced

Styles as a career offender. See United States v. Eason, 953 F.3d 1184, 1188 (11th

Cir. 2020). Styles (along with several co-defendants) appealed his sentence, and

on appeal we held that the district court erred in sentencing him as a career

offender because Hobbs Act robbery did not qualify as a crime of violence under

the Sentencing Guidelines. Id. at 1195–96. We vacated his sentence and

remanded for further proceedings. Id.

      In anticipation of Styles’s resentencing, the probation office prepared a

revised presentence investigation report (“PSR”). The PSR calculated a total

offense level of 22 and a criminal history category of IV, which yielded a

guidelines range of 63 to 78 months’ imprisonment. The PSR stated that an

upward variance may be warranted due to Styles’s criminal history. The statutory

maximum for Styles’s offense was 20 years’ imprisonment.

      The PSR also noted the sentences of Styles’s co-defendants. Zavier McGee

and Malcom Anwar Williams were sentenced to 151 months’ imprisonment,


                                          2
            USCA11 Case: 20-13321           Date Filed: 09/07/2021       Page: 3 of 12



Wayne Burcks was sentenced to 180 months’ imprisonment, and Marlon Eason

was resentenced after this Court’s 2020 decision to 175 months’ imprisonment.

      Neither party objected to the PSR, but Styles filed a sentencing

memorandum in which he argued that no upward variance was warranted. He also

argued that his co-defendants were not similarly situated. McGhee and Williams

“were deemed ‘career offenders’”—a designation that no longer applied to

Styles—and each received sentences “corresponding to the bottom end of their

respective applicable guideline ranges.” Doc. 82 at 4.1 McGhee had his sentence

reduced to 108 months’ imprisonment due to substantial assistance to the

government. Burcks, although not designated a career offender, was sentenced to

180 months’ imprisonment—a significant upward variance from his guidelines

range—because of “23 prior felony convictions and two federal supervised release

violations stemming from [his] most recent federal offense.” Id. at 5 (emphasis

omitted). Eason was resentenced to 175 months’ imprisonment, even without the

career offender designation, because of his “12 prior felony and 17 prior

misdemeanor convictions.” Id. (emphasis omitted). Plus, Styles argued, “without

the benefit of having access” to the PSRs, “it is impossible to know what other

aggravating factors may have influenced [the district court’s] decision to sentence

them.” Id. In response, the government argued in favor of an upward variance,


      1
          “Doc.” numbers refer to the district court’s docket entries.
                                                  3
            USCA11 Case: 20-13321     Date Filed: 09/07/2021    Page: 4 of 12



citing Styles’s criminal history, the nature of the offense, and the need to avoid an

unwarranted sentencing disparity between Styles and his co-defendants.

      At sentencing, the district court adopted the PSR, including its calculated

guidelines range. Styles requested a within-guidelines sentence, citing his

rehabilitation while incarcerated. Although he had a significant criminal history, it

was not so significant that the guidelines’ criminal history calculation failed to

account for it. And Styles’s co-defendants “appear[ed] to be very, very differently

situated,” although Styles’s counsel explained that he lacked access to their PSRs.

Doc. 95 at 16.

      The district court, citing the sentencing factors set forth in 18 U.S.C.

§ 3553(a), 2 engaged in a lengthy and thorough analysis of Style’s case. In

mitigation, the court explained that Styles had “many positive role models,”

including a sister, mother, and the mother of one of his sons; plus, he had two sons

to care for. Id. at 19. The court noted that Styles had been in custody for several

years between his original sentencing and resentencing and had “the benefit of

being able to reflect on what’s important.” Id. at 20. Styles had completed a

commercial driver’s license course and a construction course. He also had served

as a groundskeeper. The court acknowledged that Styles’s youngest son is autistic

and that Styles was and should continue to play a role in the child’s life. It also

      2
          See infra Part II.

                                           4
          USCA11 Case: 20-13321         Date Filed: 09/07/2021   Page: 5 of 12



acknowledged that Styles lost his father at an early age. The court opined that

rehabilitation “still is” a goal for Styles. Id.

       In aggravation, the court stated that Styles’s criminal history reflected

“someone who is a dangerous person, who’s violent and puts people in fear, and

continues to steal from others.” Id. at 20–21. The court noted a pattern of

“escalation” in Styles’s criminal conduct, beginning at age 18 and continuing until

the instant offense conduct. Id. at 21. The court explained that Styles had

committed a previous armed robbery (one that was “eerily similar” to the instant

offense), received a 10-year prison term for it, but then committed this crime

instead of turning his life around. Id. at 22, 29. The court explained that a

sentence any less than 10 years would not “serve as an adequate deterrent to

[Styles] and to others that are contemplating similar behavior.” Id. at 29.

       The district court also reviewed the sentences and criminal histories of

Styles’s co-defendants, explaining that “one of the goals of sentencing is to ensure

that there are no unwarranted disparities.” Id.

       Based on these factors, the court concluded that a within-guidelines sentence

would not “serve the goals of sentencing.” Id. at 30. The court specifically noted

that co-defendant Williams “had nine criminal history points, and was on

supervised release, and there were two additional points,” and he was sentenced to

151 months’ imprisonment. Id. at 29. The court indicated that Williams’s


                                             5
         USCA11 Case: 20-13321       Date Filed: 09/07/2021    Page: 6 of 12



circumstances were roughly similar to Styles’s. Thus, the court imposed a

sentence of 151 months’ imprisonment, to be followed by three years of supervised

release. Styles objected that the sentence was procedurally and substantively

unreasonable, and the district court overruled the objection but noted that it was

preserved for the record.

      This is Styles’s appeal.

                                         II.

      “To be upheld on appeal, a sentence must be both procedurally and

substantively reasonable.” United States v. Rodriguez, 628 F.3d 1258, 1264 (11th

Cir. 2010), abrogated on other grounds by Van Buren v. United States, 141 S. Ct.

1648 (2021). We review the reasonableness of a sentence under a deferential

abuse of discretion standard. Gall v. United States, 552 U.S. 38, 41 (2007).

      The district court must impose a sentence that is sufficient, but not greater

than necessary, to comply with the purposes listed in § 3553(a)(2), including the

need to reflect the seriousness of the offense, promote respect for the law,

sufficiently punish the offense, deter criminal conduct, and protect the public from

the defendant’s future criminal conduct. See 18 U.S.C. § 3553(a)(2). In imposing

a particular sentence, the court must also consider the offense’s nature and

circumstances, the defendant’s history and characteristics, the kinds of sentences

available, the applicable guideline range, any pertinent policy statements from the


                                          6
          USCA11 Case: 20-13321       Date Filed: 09/07/2021    Page: 7 of 12



Sentencing Commission, the need to avoid unwarranted sentencing disparities

between similarly situated defendants, and the need to provide restitution to

victims. Id. § 3553(a)(1), (3)–(7).

      To determine whether a sentence is procedurally reasonable, we ask whether

“the district court: (1) properly calculated the Guidelines range; (2) treated the

Guidelines as advisory; (3) considered the 18 U.S.C. § 3553(a) factors; (4) did not

select a sentence based on clearly erroneous facts; and (5) adequately explained the

chosen sentence.” United States v. Wayerski, 624 F.3d 1342, 1352 (11th Cir.

2010). Where, as here, a district court imposes a variance, it must “explain why

that variance is appropriate in a particular case,” and its “justifications must be

compelling enough to support the degree of the variance and complete enough to

allow meaningful appellate review.” United States v. Shaw, 560 F.3d 1230, 1238

(11th Cir. 2009) (quotation marks omitted).

      “A district court abuses its considerable discretion and imposes a

substantively unreasonable sentence only when it (1) fails to afford consideration

to relevant factors that were due significant weight, (2) gives significant weight to

an improper or irrelevant factor, or (3) commits a clear error of judgment in

considering the proper factors.” United States v. Rosales-Bruno, 789 F.3d 1249,

1256 (11th Cir. 2015) (quotation marks omitted). Though we “commit[] to the

sound discretion of the district court the weight to be accorded to each § 3553(a)


                                           7
          USCA11 Case: 20-13321        Date Filed: 09/07/2021    Page: 8 of 12



factor,” United States v. Perkins, 787 F.3d 1329, 1342 (11th Cir. 2015), the

“district court’s unjustified reliance on any one Section 3553(a) factor may be a

symptom of an unreasonable sentence,” United States v. Pugh, 515 F.3d 1179,

1191 (11th Cir. 2008). To that end, the district court may not focus

“singlemindedly” on one factor “to the detriment of all the other sentencing

factors.” United States v. Crisp, 454 F.3d 1285, 1292 (11th Cir. 2006).

      We will vacate a district court’s “sentence only if we are left with the

‘definite and firm’ conviction that the district court committed a clear error of

judgment in weighing the § 3553(a) factors by arriving at a sentence that is outside

the range of reasonable sentences dictated by the facts of the case.” United States

v. Goldman, 953 F.3d 1213, 1222 (11th Cir. 2020) (quoting United States v. Irey,

612 F.3d 1160, 1190 (11th Cir. 2010) (en banc)). We do “not presume that a

sentence outside the guideline range is unreasonable and must give due deference

to the district court’s decision that the § 3553(a) factors, as a whole, justify the

extent of the variance.” Id.

      Finally, challenges not raised before the district court are reviewed only for

plain error. See United States v. Lejarde-Rada, 319 F.3d 1288, 1290 (11th Cir.

2003). “It is the law of this circuit that, at least where the explicit language of a

statute or rule does not specifically resolve an issue, there can be no plain error




                                            8
           USCA11 Case: 20-13321           Date Filed: 09/07/2021        Page: 9 of 12



where there is no precedent from the Supreme Court or this Court directly

resolving it.” Id. at 1291.

                                                III.

       Styles argues that his sentence is unreasonable because the district court (1)

relied improperly on information in the PSRs of his co-defendants; (2) relied on a

factor to vary upward that already was accounted for in his guidelines range; (3)

unreasonably weighed one of the § 3553(a) factors, the need to avoid unwarranted

sentencing disparities; and (4) failed sufficiently to account for mitigating factors.

He also appears to argue that the district court failed to provide an adequate

explanation for the variance. Only the last of these sounds in procedural

reasonableness, so we address it first.

   A. Procedural Reasonableness

       Styles appears to argue that the district court failed to provide adequate

explanation for the variance.3 Not so. As detailed above in Part I, the district court

extensively discussed the factors that weighed in favor of an upward variance,

including that Styles had committed the instant offense after a 10-year prison term



       3
          Although Styles objected to the sentence on procedural reasonableness grounds, he did
not specifically argue in the district court that the court gave insufficient reasons for the upward
varianceWhen there is no objection in the district court, we review procedural sentencing issues
for plain error. United States v. Vandergrift, 754 F.3d 1303, 1307 (11th Cir. 2014). We need not
decide whether Styles’s objection was sufficient to preserve the argument he makes here because
he cannot show any error, plain or otherwise.

                                                 9
           USCA11 Case: 20-13321            Date Filed: 09/07/2021        Page: 10 of 12



for an “eerily similar” robbery. Doc. 95 at 29. Styles argues that the district court

was not entitled to consider his criminal history in imposing a variance because his

guidelines criminal history category adequately accounted for it. This challenge is

more appropriately viewed through the lens of substantive reasonableness.

   B. Substantive Reasonableness

       Styles’s remaining arguments sound in substantive reasonableness. Again,

these arguments are that the district court (1) relied improperly on information in

his co-defendants’ PSRs, (2) relied on his recidivism to vary upward even though

the guidelines already accounted for this factor, (3) unreasonably weighed the need

to avoid unwarranted sentencing disparities, and (4) failed sufficiently to account

for mitigating factors. We can discern no abuse of discretion.

       Styles contends that the district court erred in relying on information in his

co-defendants’ sealed PSRs to arrive at an appropriate sentence. He argues that the

use of nonpublic information turned “an otherwise permissible factor (the need to

avoid disparate sentences)” into an “impermissible factor.” Appellant Br. at 16

(emphasis omitted); see Rosales-Bruno, 789 F.3d at 1256. 4 Importantly, however,

Styles never expressly asked for access to those PSRs. He noted to the district

court that he lacked the PSRs, but never filed a motion for their disclosure or


       4
          To the extent Styles argues that the district court violated his constitutional right to due
process by consulting his co-defendants’ PSRs, he has abandoned that claim by raising it for the
first time in his reply brief. See United States v. Whitesell, 314 F.3d 1251, 1256 (11th Cir. 2002).

                                                 10
         USCA11 Case: 20-13321        Date Filed: 09/07/2021     Page: 11 of 12



expressly objected to the use of information contained only in them. Essentially,

he argues that the district court should have sua sponte ordered the PSRs unsealed.

No rule or binding precedent supports his argument, so we must reject it. See

Lejarde-Rada, 319 F.3d at 1290–91. Our rejection of his assertion that the district

court was required to unseal the PSRs of his codefendants neutralizes his

challenge, because otherwise Styles acknowledges that it was permissible for the

court to consider the need to avoid unwarranted sentencing disparities.

      Next, Styles argues that the district court erred in considering his previous

robbery offense because that offense was already accounted for in his criminal

history score. Styles acknowledges that a district court may rely on a factor

“already included in the calculation of the guidelines sentencing range” so long as

it “articulate[s] specifically the reasons that this particular defendant’s situation is

different from the ordinary situation covered by the guidelines calculation.”

United States v. Zapete-Garcia, 447 F.3d 57, 60 (1st Cir. 2006). But, he argues,

“the district court failed to provide such an adequate explanation.” Appellant Br.

at 19. We disagree. The court discussed Styles’s prior robbery conviction at

length and explained its uncanny similarity to the instant offense. In so doing, the

court articulated the reasons why Styles’s situation was different from any ordinary

conviction that scored criminal history points.




                                           11
         USCA11 Case: 20-13321      Date Filed: 09/07/2021   Page: 12 of 12



      As to Styles’s other challenges to the substantive reasonableness—that the

district court placed too much weight on the need to avoid unwarranted sentencing

disparities and not enough weight on mitigating factors—they boil down to one

argument: the district court weighed the § 3553(a) factors incorrectly. On this

record, considering the careful analysis the district court undertook, we cannot say

that the district court committed any clear error in judgment. We are not at liberty

to simply reweigh the sentencing factors. Thus, we reject Styles’s arguments.

                                        IV.

      For the foregoing reasons, we affirm Styles’s sentence.

      AFFIRMED.




                                         12